Exhibit 10.5

 

PARTICLE DRILLING, INC.

 

2004 STOCK INCENTIVE PLAN

 

I.                                         PURPOSE

 

The purpose of the PARTICLE DRILLING, INC. 2004 STOCK INCENTIVE PLAN (the
“Plan”) is to provide a means through which PARTICLE DRILLING, INC., a Texas
corporation (the “Company”), and its Affiliates may attract able persons to
serve as Directors or Consultants or to enter the employ of the Company and its
Affiliates and to provide a means whereby those individuals upon whom the
responsibilities of the successful administration and management of the Company
and its Affiliates rest, and whose present and potential contributions to the
Company and its Affiliates are of importance, can acquire and maintain stock
ownership, thereby strengthening their concern for the welfare of the Company
and its Affiliates.  A further purpose of the Plan is to provide such
individuals with additional incentive and reward opportunities designed to
enhance the profitable growth of the Company and its Affiliates.  Accordingly,
the Plan provides for granting Incentive Stock Options, options that do not
constitute Incentive Stock Options, Restricted Stock Awards, or any combination
of the foregoing, as is best suited to the circumstances of the particular
employee, Consultant or Director as provided herein.

 

II.                                     DEFINITIONS

 

The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:

 

(a)                                  “Affiliate” means any corporation,
partnership, limited liability company or partnership, association, trust or
other organization which, directly or indirectly, controls, is controlled by, or
is under common control with, the Company.  For purposes of the preceding
sentence, “control” (including, with correlative meanings, the terms “controlled
by” and “under common control with”), as used with respect to any entity or
organization, shall mean the possession, directly or indirectly, of the power
(i) to vote more than 50% of the securities having ordinary voting power for the
election of directors of the controlled entity or organization, or (ii) to
direct or cause the direction of the management and policies of the controlled
entity or organization, whether through the ownership of voting securities or by
contract or otherwise.

 

(b)                                 “Award” means, individually or collectively,
any Option or Restricted Stock Award.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.  Reference in the Plan to any section of the Code shall be
deemed to include any amendments or successor provisions to such section and any
regulations under such section.

 

(e)                                  “Committee” means a committee of the Board
that is selected by the Board as provided in Paragraph IV(a).

 

--------------------------------------------------------------------------------


 

(f)                                    “Common Stock” means the common stock,
par value $0.001 per share, of the Company, or any security into which such
common stock may be changed by reason of any transaction or event of the type
described in Paragraph IX.

 

(g)                                 “Company” means Particle Drilling, Inc., a
Texas corporation, and any successor thereto that adopts the Plan.

 

(h)                                 “Consultant” means any person who is not an
employee or a Director and who is providing advisory or consulting services to
the Company or any Affiliate.

 

(i)                                     “Corporate Change” shall have the
meaning assigned to such term in Paragraph IX(c) of the Plan.

 

(j)                                     “Director” means an individual who is a
member of the Board.

 

(k)                                  An “employee” means any person (including a
Director) in an employment relationship with the Company or any Affiliate.

 

(l)                                     “Fair Market Value” means, as of any
specified date, the mean of the high and low sales prices of the Common Stock
(i) reported by the National Market System of NASDAQ on that date or (ii) if the
Common Stock is listed on a national stock exchange, reported on the stock
exchange composite tape on that date (or such other reporting service approved
by the Committee); or, in either case, if no prices are reported on that date,
on the last preceding date on which such prices of the Common Stock are so
reported.  If the Common Stock is traded over the counter at the time a
determination of its fair market value is required to be made hereunder, its
fair market value shall be deemed to be equal to the average between the
reported high and low or closing bid and asked prices of Common Stock on the
most recent date on which Common Stock was publicly traded.  In the event Common
Stock is not publicly traded at the time a determination of its value is
required to be made hereunder, the determination of its fair market value shall
be made by the Committee in such manner as it deems appropriate. Notwithstanding
the foregoing, the Fair Market Value of a share of Common Stock on the date of
an initial public offering of Common Stock shall be the offering price under
such initial public offering.

 

(m)                               “Incentive Stock Option” means an incentive
stock option within the meaning of section 422 of the Code.

 

(n)                                 “Option” means an Award granted under
Paragraph VII of the Plan and includes both Incentive Stock Options to purchase
Common Stock and Options that do not constitute Incentive Stock Options to
purchase Common Stock.

 

(o)                                 “Option Agreement” means a written agreement
between the Company and a Participant with respect to an Option.

 

(p)                                 “Participant” means an employee, Consultant,
or Director who has been granted an Award.

 

(q)                                 “Plan” means the Particle Drilling, Inc.
2004 Stock Incentive Plan, as amended from time to time.

 

2

--------------------------------------------------------------------------------


 

(r)                                    “Restricted Stock Agreement” means a
written agreement between the Company and a Participant with respect to a
Restricted Stock Award.

 

(s)                                  “Restricted Stock Award” means an Award
granted under Paragraph VIII of the Plan.

 

(t)                                    “Stock Appreciation Right” shall have the
meaning assigned to such term in Paragraph VII(d) of the Plan.

 

III.                                 EFFECTIVE DATE AND DURATION OF THE PLAN

 

The Plan shall become effective upon the date of its adoption by the Board,
provided the Plan is approved by the stockholders of the Company within 12
months thereafter. Notwithstanding any provision in the Plan, in any Option
Agreement or in any Restricted Stock Agreement, no Option shall be exercisable
and no Restricted Stock Award shall vest prior to such stockholder approval.  No
further Awards may be granted under the Plan after 10 years from the date the
Plan is adopted by the Board.  The Plan shall remain in effect until all Options
granted under the Plan have been satisfied or expired, and all Restricted Stock
Awards granted under the Plan have vested or been forfeited.

 

IV.                                ADMINISTRATION

 

(a)                                  Composition of Committee.  The Plan shall
be administered by a committee of, and appointed by, the Board.  In the absence
of the Board’s appointment of a committee to administer the Plan, the Board
shall serve as the Committee.

 

(b)                                 Powers.  Subject to the express provisions
of the Plan, the Committee shall have authority, in its discretion, to determine
which employees, Consultants, or Directors shall receive an Award, the time or
times when such Award shall be made, whether an Incentive Stock Option or
nonqualified Option shall be granted, and the number of shares to be subject to
each Option or Restricted Stock Award.  In making such determinations, the
Committee shall take into account the nature of the services rendered by the
respective employees, Consultants, or Directors, their present and potential
contribution to the Company’s success and such other factors as the Committee in
its discretion shall deem relevant.

 

(c)                                  Additional Powers.  The Committee shall
have such additional powers as are delegated to it by the other provisions of
the Plan.  Subject to the express provisions of the Plan, this shall include the
power to construe the Plan and the respective agreements executed hereunder, to
prescribe rules and regulations relating to the Plan, and to determine the
terms, restrictions and provisions of the agreement relating to each Award,
including such terms, restrictions and provisions as shall be requisite in the
judgment of the Committee to cause designated Options to qualify as Incentive
Stock Options, and to make all other determinations necessary or advisable for
administering the Plan.  The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
to an Award in the manner and to the extent it shall deem expedient to carry it
into effect.  The determinations of the Committee on the matters referred to in
this Paragraph IV shall be conclusive.

 

3

--------------------------------------------------------------------------------


 

V.                                    SHARES SUBJECT TO THE PLAN; GRANT OF
AWARDS

 

(a)                                  Shares Subject to the Plan.  Subject to
adjustment in the same manner as provided in Paragraph IX with respect to shares
of Common Stock subject to Options then outstanding, the aggregate number of
shares of Common Stock that may be issued under the Plan shall not exceed
3,500,000 shares.  Shares shall be deemed to have been issued under the Plan
only (i) to the extent actually issued and delivered pursuant to an Award or
(ii) to the extent an Award is settled in cash.  To the extent that an Award
lapses or the rights of its holder terminate, any shares of Common Stock subject
to such Award shall again be available for the grant of an Award under the Plan.

 

(b)                                 Grant of Awards. The Committee may from time
to time grant Awards to one or more employees, Consultants, or Directors
determined by it to be eligible for participation in the Plan in accordance with
the terms of the Plan.

 

(c)                                  Stock Offered.  Subject to the limitations
set forth in Paragraph V(a), the stock to be offered pursuant to the grant of an
Award may be authorized but unissued Common Stock or Common Stock previously
issued and outstanding and reacquired by the Company.  Any of such shares which
remain unissued and which are not subject to outstanding Awards at the
termination of the Plan shall cease to be subject to the Plan but, until
termination of the Plan, the Company shall at all times make available a
sufficient number of shares to meet the requirements of the Plan.

 

VI.                                ELIGIBILITY

 

Awards may be granted only to persons who, at the time of grant, are employees,
Consultants, or Directors.  An Award may be granted on more than one occasion to
the same person, and, subject to the limitations set forth in the Plan, such
Award may include an Incentive Stock Option, an Option that is not an Incentive
Stock Option, a Restricted Stock Award, or any combination thereof.

 

VII.                            STOCK OPTIONS

 

(a)                                  Option Period.  The term of each Option
shall be as specified by the Committee at the date of grant; provided, however,
that each such Option by its terms shall not be exercisable after the expiration
of ten years from the date of grant.

 

(b)                                 Limitations on Exercise of Option.  An
Option shall be exercisable in whole or in such installments and at such times
as determined by the Committee.

 

(c)                                  Special Limitations on Incentive Stock
Options.  An Incentive Stock Option may be granted only to an individual who is
employed by the Company or any parent or subsidiary corporation (as defined in
section 424 of the Code) of the Company at the time the Option is granted. To
the extent that the aggregate fair market value (determined at the time the
respective Incentive Stock Option is granted) of stock with respect to which
Incentive Stock Options are exercisable for the first time by an individual
during any calendar year under all incentive stock option plans of the Company
and its parent and subsidiary corporations exceeds $100,000, such Incentive
Stock Options shall be treated as Options which do not constitute Incentive
Stock Options. The Committee shall determine, in accordance with applicable

 

4

--------------------------------------------------------------------------------


 

provisions of the Code, Treasury Regulations and other administrative
pronouncements, which of a Participant’s Incentive Stock Options will not
constitute Incentive Stock Options because of such limitation and shall notify
the Participant of such determination as soon as practicable after such
determination.  No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporation, within the meaning of
section 422(b)(6) of the Code, unless (i) at the time such Option is granted the
option price is at least 110% of the Fair Market Value of the Common Stock
subject to the Option and (ii) such Option by its terms is not exercisable after
the expiration of five years from the date of grant.  An Incentive Stock Option
shall not be transferable otherwise than by will or the laws of descent and
distribution, and shall be exercisable during the Participant’s lifetime only by
such Participant or the Participant’s guardian or legal representative.

 

(d)                                 Option Agreement.  Each Option shall be
evidenced by an Option Agreement in such form and containing such provisions not
inconsistent with the provisions of the Plan as the Committee from time to time
shall approve, including, without limitation, provisions to qualify an Incentive
Stock Option under section 422 of the Code.  Each Option Agreement shall specify
the effect of termination of (i) employment, (ii) the consulting or advisory
relationship, or (iii) membership on the Board, as applicable, on the
exercisability of the Option.  An Option Agreement may provide for the payment
of the option price, in whole or in part, by the delivery of a number of shares
of Common Stock (plus cash if necessary) having a Fair Market Value equal to
such option price.  Moreover, an Option Agreement may provide for a “cashless
exercise” of the Option by establishing procedures satisfactory to the Committee
with respect thereto.  Further, an Option Agreement may provide for the
surrender of the right to purchase shares under the Option in return for a
payment in cash or shares of Common Stock or a combination of cash and shares of
Common Stock equal in value to the excess of the Fair Market Value of the shares
with respect to which the right to purchase is surrendered over the option price
therefor (“Stock Appreciation Rights”), on such terms and conditions as the
Committee in its sole discretion may prescribe.  In the case of any such Stock
Appreciation Right that is granted in connection with an Incentive Stock Option,
such right shall be exercisable only when the Fair Market Value of the Common
Stock exceeds the price specified therefor in the Option or the portion thereof
to be surrendered.  The terms and conditions of the respective Option Agreements
need not be identical.  Subject to the consent of the Participant, the Committee
may, in its sole discretion, amend an outstanding Option Agreement from time to
time in any manner that is not inconsistent with the provisions of the Plan
(including, without limitation, an amendment that accelerates the time at which
the Option, or a portion thereof, may be exercisable.)

 

(e)                                  Option Price and Payment.  The price at
which a share of Common Stock may be purchased upon exercise of an Option shall
be determined by the Committee but, subject to adjustment as provided in
Paragraph IX, such purchase price shall not be less than the Fair Market Value
of a share of Common Stock on the date such Option is granted.  The Option or
portion thereof may be exercised by delivery of an irrevocable notice of
exercise to the Company, as specified by the Committee.  The purchase price of
the Option or portion thereof shall be paid in full in the manner prescribed by
the Committee.  If permitted by applicable law, the Company may assist a
Participant who has received an Option in the payment of such Option’s purchase
price by lending the amount of some or all of such purchase price to such

 

5

--------------------------------------------------------------------------------


 

Participant on such terms and such rates of interest and upon such security (or
unsecured) as shall have been authorized by or under authority of the Board. 
Separate stock certificates shall be issued by the Company for those shares
acquired pursuant to the exercise of an Incentive Stock Option and for those
shares acquired pursuant to the exercise of any Option that does not constitute
an Incentive Stock Option.

 

(f)                                    Stockholder Rights and Privileges.  The
Participant shall be entitled to all the privileges and rights of a stockholder
only with respect to such shares of Common Stock as have been purchased under
the Option and for which certificates of stock have been registered in the
Participant’s name.

 

(g)                                 Options and Rights in Substitution for
Options Granted by Other Employers.  Options and Stock Appreciation Rights may
be granted under the Plan from time to time in substitution for options held by
individuals providing services to corporations or other entities who become
employees, Consultants, or Directors as a result of a merger or consolidation or
other business transaction with the Company or any Affiliate.

 

VIII.                        RESTRICTED STOCK AWARDS

 

(a)                                  Forfeiture Restrictions To Be Established
by the Committee.  Shares of Common Stock that are the subject of a Restricted
Stock Award shall be subject to restrictions on disposition by the Participant
and an obligation of the Participant to forfeit and surrender the shares to the
Company under certain circumstances (the “Forfeiture Restrictions”).  The
Forfeiture Restrictions shall be determined by the Committee in its sole
discretion, and the Committee may provide that the Forfeiture Restrictions shall
lapse upon (i) the attainment of one or more performance targets established by
the Committee, (ii) the Participant’s continued employment with the Company or
an Affiliate or continued service as a Consultant or Director for a specified
period of time, (iii) the occurrence of any event or the satisfaction of any
other condition specified by the Committee in its sole discretion, or (iv) a
combination of any of the foregoing.  Each Restricted Stock Award may have
different Forfeiture Restrictions, in the discretion of the Committee.

 

(b)                                 Other Terms and Conditions.  Common Stock
awarded pursuant to a Restricted Stock Award shall be represented by a stock
certificate registered in the name of the Participant.  Unless provided
otherwise in a Restricted Stock Agreement, the Participant shall have the right
to receive dividends with respect to Common Stock subject to a Restricted Stock
Award, to vote Common Stock subject thereto and to enjoy all other stockholder
rights, except that (i) the Participant shall not be entitled to delivery of the
stock certificate until the Forfeiture Restrictions have expired, (ii) the
Company shall retain custody of the stock until the Forfeiture Restrictions have
expired, (iii) the Participant may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the stock until the Forfeiture Restrictions
have expired, and (iv) a breach of the terms and conditions established by the
Committee pursuant to the Restricted Stock Agreement shall cause a forfeiture of
the Restricted Stock Award.  At the time of such Award, the Committee may, in
its sole discretion, prescribe additional terms, conditions or restrictions
relating to Restricted Stock Awards, including, but not limited to, rules
pertaining to the termination of employment or service as a Consultant or
Director (by retirement, disability, death or otherwise) of a Participant prior
to expiration of the Forfeitures Restrictions.  Such additional

 

6

--------------------------------------------------------------------------------


 

terms, conditions or restrictions shall be set forth in a Restricted Stock
Agreement made in conjunction with the Award.

 

(c)                                  Payment for Restricted Stock.  The
Committee shall determine the amount and form of any payment for Common Stock
received pursuant to a Restricted Stock Award, provided that in the absence of
such a determination, a Participant shall not be required to make any payment
for Common Stock received pursuant to a Restricted Stock Award, except to the
extent otherwise required by law.

 

(d)                                 Committee’s Discretion to Accelerate Vesting
of Restricted Stock Awards.  The Committee may, in its discretion and as of a
date determined by the Committee, fully vest any or all Common Stock awarded to
a Participant pursuant to a Restricted Stock Award and, upon such vesting, all
restrictions applicable to such Restricted Stock Award shall terminate as of
such date.  Any action by the Committee pursuant to this Subparagraph may vary
among individual Participants and may vary among the Restricted Stock Awards
held by any individual Participant.

 

(e)                                  Restricted Stock Agreements.  At the time
any Award is made under this Paragraph VIII, the Company and the Participant
shall enter into a Restricted Stock Agreement setting forth each of the matters
contemplated hereby and such other matters as the Committee may determine to be
appropriate.  The terms and provisions of the respective Restricted Stock
Agreements need not be identical.  Subject to the consent of the Participant,
the Committee may, in its sole discretion, amend an outstanding Restricted Stock
Agreement from time to time in any manner that is not inconsistent with the
provisions of the Plan.

 

IX.                                RECAPITALIZATION OR REORGANIZATION

 

(a)                                  No Effect on Right or Power.  The existence
of the Plan and the Awards granted hereunder shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s or any Affiliate’s capital structure or its business, any merger
or consolidation of the Company or any Affiliate, any issue of debt or equity
securities ahead of or affecting Common Stock or the rights thereof, the
dissolution or liquidation of the Company or any Affiliate or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

 

(b)                                 Subdivision or Consolidation of Shares;
Stock Dividends.  The shares with respect to which Options may be granted are
shares of Common Stock as presently constituted, but if, and whenever, prior to
the expiration of an Option theretofore granted, the Company shall effect a
subdivision or consolidation of shares of Common Stock or the payment of a stock
dividend on Common Stock without receipt of consideration by the Company, the
number of shares of Common Stock with respect to which such Option may
thereafter be exercised (i) in the event of an increase in the number of
outstanding shares shall be proportionately increased, and the purchase price
per share shall be proportionately reduced, and (ii) in the event of a reduction
in the number of outstanding shares shall be proportionately reduced, and the
purchase price per share shall be proportionately increased.  Any fractional
share resulting from such adjustment shall be rounded up to the next whole
share.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Recapitalizations and Corporate Changes. 
If the Company recapitalizes, reclassifies its capital stock, or otherwise
changes its capital structure (a “recapitalization”), the number and class of
shares of Common Stock covered by an Option theretofore granted shall be
adjusted so that such Option shall thereafter cover the number and class of
shares of stock and securities to which the Participant would have been entitled
pursuant to the terms of the recapitalization if, immediately prior to the
recapitalization, the Participant had been the holder of record of the number of
shares of Common Stock then covered by such Option.  If (i) the Company shall
not be the surviving entity in any merger or consolidation (or survives only as
a subsidiary of an entity), (ii) the Company sells, leases or exchanges or
agrees to sell, lease or exchange all or substantially all of its assets to any
other person or entity, (iii) the Company is to be dissolved and liquidated,
(iv) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the outstanding shares of the Company’s voting stock (based
upon voting power), or (v) as a result of or in connection with a contested
election of Directors, the persons who were Directors of the Company before such
election shall cease to constitute a majority of the Board (each such event is
referred to herein as a “Corporate Change”), no later than (x) 10 days after the
approval by the stockholders of the Company of such merger, consolidation,
reorganization, sale, lease or exchange of assets or dissolution or such
election of Directors or (y) 30 days after a Corporate Change of the type
described in clause (iv), the Committee, acting in its sole discretion without
the consent or approval of any Participant, shall effect one or more of the
following alternatives, which alternatives may vary among individual
Participants and which may vary among Options held by any individual
Participant:  (1) accelerate the time at which Options then outstanding may be
exercised so that such Options may be exercised in full for a limited period of
time on or before a specified date (before or after such Corporate Change) fixed
by the Committee, after which specified date all unexercised Options and all
rights of Participants thereunder shall terminate, (2) require the mandatory
surrender to the Company by selected Participants of some or all of the
outstanding Options held by such Participants (irrespective of whether such
Options are then exercisable under the provisions of the Plan) as of a date,
before or after such Corporate Change, specified by the Committee, in which
event the Committee shall thereupon cancel such Options and cause the Company to
pay to each Participant an amount of cash per share equal to the excess, if any,
of the amount calculated in Subparagraph (d) below (the “Change of Control
Value”) of the shares subject to such Option over the exercise price(s) under
such Options for such shares, or (3) make such adjustments to Options then
outstanding as the Committee deems appropriate to reflect such Corporate Change
(provided, however, that the Committee may determine in its sole discretion that
no adjustment is necessary to Options then outstanding), including, without
limitation, adjusting an Option to provide that the number and class of shares
of Common Stock covered by such Option shall be adjusted so that such Option
shall thereafter cover securities of the surviving or acquiring corporation or
other property (including, without limitation, cash) as determined by the
Committee in its sole discretion.

 

(d)                                 Change of Control Value.  For the purposes
of clause (2) in Subparagraph (c) above, the “Change of Control Value” shall
equal the amount determined in clause (i), (ii) or (iii), whichever is
applicable, as follows: (i) the per share price offered to stockholders of the
Company in any such merger, consolidation, sale of assets or dissolution
transaction, (ii) the per share price offered to stockholders of the Company in
any tender offer or exchange offer whereby a Corporate Change takes place, or
(iii) if such Corporate Change occurs other than pursuant to a tender or
exchange offer, the fair market value per share of the shares into which

 

8

--------------------------------------------------------------------------------


 

such Options being surrendered are exercisable, as determined by the Committee
as of the date determined by the Committee to be the date of cancellation and
surrender of such Options.  In the event that the consideration offered to
stockholders of the Company in any transaction described in this Subparagraph
(d) or Subparagraph (c) above consists of anything other than cash, the
Committee shall determine the fair cash equivalent of the portion of the
consideration offered which is other than cash.

 

(e)                                  Other Changes in the Common Stock.  In the
event of changes in the outstanding Common Stock by reason of recapitalizations,
reorganizations, mergers, consolidations, combinations, split-ups, split-offs,
spin-offs, exchanges or other relevant changes in capitalization or
distributions to the holders of Common Stock occurring after the date of the
grant of any Award and not otherwise provided for by this Paragraph IX, such
Award and any agreement evidencing such Award shall be subject to adjustment by
the Committee at its discretion as to the number and price of shares of Common
Stock or other consideration subject to such Award.  In the event of any such
change in the outstanding Common Stock or distribution to the holders of Common
Stock, or upon the occurrence of any other event described in this Paragraph IX,
the aggregate number of shares available under the Plan shall be appropriately
adjusted to the extent, if any, determined by the Committee, whose determination
shall be conclusive.

 

(f)                                    Stockholder Action.  Any adjustment
provided for in the above Subparagraphs shall be subject to any required
stockholder action.

 

(g)                                 No Adjustments unless Otherwise Provided. 
Except as hereinbefore expressly provided, the issuance by the Company of shares
of stock of any class or securities convertible into shares of stock of any
class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Common Stock subject to Awards theretofore granted or the purchase
price per share, if applicable.

 

X.                                    AMENDMENT AND TERMINATION OF THE PLAN

 

The Board in its discretion may terminate the Plan at any time with respect to
any shares of Common Stock for which Awards have not theretofore been granted. 
The Board shall have the right to alter or amend the Plan or any part thereof
from time to time; provided that no change in the Plan may be made that would
impair the rights of a Participant with respect to an Award theretofore granted
without the consent of the Participant, and provided, further, that the Board
may not, without approval of the stockholders of the Company, amend the Plan to
(a) increase the maximum aggregate number of shares that may be issued under the
Plan or (b) change the class of individuals eligible to receive Awards under the
Plan.

 

XI.                                MISCELLANEOUS

 

(a)                                  No Right To An Award.  Neither the adoption
of the Plan nor any action of the Board or of the Committee shall be deemed to
give an employee, Consultant, or Director any right to be granted an Option, a
right to a Restricted Stock Award, or any other rights hereunder

 

9

--------------------------------------------------------------------------------


 

except as may be evidenced by an Option Agreement or a Restricted Stock
Agreement duly executed on behalf of the Company, and then only to the extent
and on the terms and conditions expressly set forth therein.  The Plan shall be
unfunded.  The Company shall not be required to establish any special or
separate fund or to make any other segregation of funds or assets to assure the
performance of its obligations under any Award.

 

(b)                                 No Employment/Membership Rights Conferred. 
Nothing contained in the Plan shall (i) confer upon any employee or Consultant
any right with respect to continuation of employment or of a consulting or
advisory relationship with the Company or any Affiliate or (ii) interfere in any
way with the right of the Company or any Affiliate to terminate his or her
employment or consulting or advisory relationship at any time.  Nothing
contained in the Plan shall confer upon any Director any right with respect to
continuation of membership on the Board.

 

(c)                                  Other Laws; Withholding.  The Company shall
not be obligated to issue any Common Stock pursuant to any Award granted under
the Plan at any time when the shares covered by such Award have not been
registered under the Securities Act of 1933, as amended, and such other state
and federal laws, rules and regulations as the Company or the Committee deems
applicable and, in the opinion of legal counsel for the Company, there is no
exemption from the registration requirements of such laws, rules and regulations
available for the issuance and sale of such shares.  No fractional shares of
Common Stock shall be delivered, nor shall any cash in lieu of fractional shares
be paid.  The Company shall have the right to deduct in connection with all
Awards any taxes required by law to be withheld and to require any payments
required to enable it to satisfy its withholding obligations.

 

(d)                                 No Restriction on Corporate Action.  Nothing
contained in the Plan shall be construed to prevent the Company or any Affiliate
from taking any action which is deemed by the Company or such Affiliate to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any Award made under the Plan.  No Participant,
beneficiary or other person shall have any claim against the Company or any
Affiliate as a result of any such action.

 

(e)                                  Restrictions on Transfer.  An Award (other
than an Incentive Stock Option, which shall be subject to the transfer
restrictions set forth in Paragraph VII(c)) shall not be transferable otherwise
than (i) by will or the laws of descent and distribution, (ii) pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder, or (iii) with the consent of the Committee.

 

(f)                                    Governing Law.  The Plan shall be
governed by, and construed in accordance with, the laws of the State of Texas,
without regard to conflicts of law principles thereof.

 

10

--------------------------------------------------------------------------------